PER CURIAM.
This cause came on to be heard on the motion of appellee to affirm the judgment appealed from and it appearing to the Court from an examination of the record that the said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
*225It is accordingly Ordered and Adjudged that the motion to affirm the judgment appealed from be and the same is hereby granted and the judgment is affirmed.
ALLEN, Acting Chief Judge, SHANNON, J., and SPOTO, I. C., Associate Judge, concur.